COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Daniel Paredes v. JLW Development, Inc. and Hockley Properties,
                          LLC

Appellate case number:    01-19-00210-CV

Trial court case number: 2012-22021

Trial court:              125th District Court of Harris County

        Appellant’s third motion for extension of time to file his brief is denied. However,
pursuant to this Court’s January 22, 2020 letter, appellant has until February 3, 2020 to file his
brief. If this Court does not receive appellant’s brief on or before February 3, 2020, this
appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 38.6(d), 38.8(a)(1), 42.3.
       It is so ORDERED.

Judge’s signature: _______/s/ Julie Countiss_______
                          Acting individually


Date: January 30, 2020